PER CURIAM.
Appellant has appealed from an order denying his motion to vacate judgment and sentence.
He alleges that on or about August 2, 1965, he was arraigned without the aid or presence of counsel and that the court entered a plea of not guilty in his behalf since he was before the court without counsel.
The only evidence of an arraignment is that found at page 26 of the record where the defendant plead guilty. The court asked appellant if he was represented by Mr. Luckey of the Public Defender’s office and he replied, “yes, sir.” The appellant was then asked how he plead to the counts of the information and he answered, “Guilty,” to both charges. The court then asked appellant:
“THE COURT: All right, Edward, are you thoroughly, do you thoroughly understand the charge?
“THE DEFENDANT: Yes, sir.
“THE COURT: Do you understand you could receive a maximum of ten years in the State Prison on each of those charges?
“THE.DEFENDANT: Yes, s'ir.
“THE COURT: Do you understand you are entitled to a jury trial and to have counsel represent you at that trial if you so desire?
“THE DEFENDANT: Yes, sir.
“THE COURT: Has anybody promised you anything, or threatened you in any manner whatsoever to get you to plead guilty to these charges?
“THE DEFENDANT: No, sir.
“THE COURT: And notwithstanding all of the things I just told you, do you still wish to plead guilty?
“THE DEFENDANT: Yes, sir.”
Based upon the above, the trial court’s order denying appellant’s motion for post-conviction relief is affirmed.
Affirmed.
ALLEN, C. J., and SHANNON and LILES, JJ., concur.